DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 20090084292 A1) in view of Wen (US 20150267916 A1).
Regarding claims 13, 16, Cole discloses a method of treating material, comprising the steps of: 
heat-treating the material (waste 205, Fig. 7) anaerobically (via pyrolysis, see paras. 2, 32) to yield pyrolysis products (e.g., char 224); 
extracting (via a discharge chute, see Fig. 7) the pyrolysis products to leave behind a residue (syngas 227, see para. 33) (note: according to Oxford Languages, via Google dictionary, a residue is “a small amount of something that remains after the main part has gone or been taken or used”);
 admitting oxygen thereby to combust the residue (see para. 33 discussing a thermal oxidizer and a burner; thermal oxidation, i.e., combustion, requires oxygen; likewise, a burner requires oxygen to burn a fuel; para. 33 also discloses a burner cone, and a burner cone according to para. 5, is used to mix fuel and oxygen); -4- 
exhausting at least the gaseous combustion products (252, Fig. 7) to a boiler unit (para. 35), optionally (i.e., not required of the claim) admixing these combustion products with air; 
in the boiler unit, using the gaseous combustion products to heat a transfer fluid (steam) (a boiler in conjunction with a steam turbine is disclosed in para. 35); and
wherein the transfer fluid is water based (steam)

Cole fails to specifically disclose:
wherein the boiler unit combusts a fuel in combination with the gaseous combustion products.

However, Wen teaches a method of treating waste material, and the step of: combusting a fuel (“fossil fuel”, Fig. 2) in combination with a gaseous combustion product in a boiler unit (12, Fig. 2) (flue gas from the incinerator 11 enters a channel 13, and is then combusted with the fossil fuel in the boiler 12, see Fig. 2 and the abstract).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Cole wherein the boiler unit combusts a fuel in combination with the gaseous combustion products, so that any harmful substances/gases in the flue gas from the thermal oxidizer of Cole can be fully destroyed (see Wen, in para. 38, teaching where the boiler is used to burn the harmful gases from the incinerator).  Moreover, the heat released from the burning of the harmful substances can be used for power generation.  

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 20090084292 A1) in view of Wen (US 20150267916 A1), as applied to claim 13, and further in view of Varma (US 20140166465 A1).
Regarding claims 14, 15, Cole fails to disclose wherein the gaseous combustion products are fed to the boiler unit via a heat exchanger, or wherein gaseous combustion products are fed to the boiler unit via a scrubber to remove entrained particulates.  
However, Varma teaches a thermal oxidizer (afterburner 160, Fig. 1) and wherein the gaseous combustion products from the thermal oxidizer are fed to a heat exchanger (176, Fig. 1) and then to a scrubber (173, Fig. 1).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Cole wherein the gaseous combustion products are fed to a heat exchanger and then to a scrubber before entering the boiler.  The motivation to include the heat exchanger and scrubber is so that the larger gaseous products can be conditioned and removed (e.g., cooled and scrubbed so that the larger harmful particulates can be collected and disposed of safely) before they are sent to the boiler.  Removing the larger particles would help reduce fouling of the boiler and equipment downstream the thermal oxidizer.  

Response to Arguments
	
103 Rejections

Applicant’s arguments concerning Cole are moot since they do not apply to the current rejections.
	Applicant asserts that Wen is non-analogous art.  The Examiner respectfully disagrees.  Both Cole and the present invention disclose a combustion process.  Wen teaches a combustion process.  Therefore, Wen, Cole, and the present invention are in the field of combustion.  Moreover, Wen, Cole, and the present invention disclose processes for combusting waste materials.  
	Applicant asserts that combining Cole with Wen would render the apparatus of Cole unsuitable for its intended purpose.  The Examiner respectfully disagrees.  The combination does not make any modifications to the pyrolysis and thermal oxidation processes of Cole.  
	Applicant asserts that Varma is non-analogous art.  The Examiner respectfully disagrees.  Varma is in the same field of endeavor as the present invention, i.e., the field of combustion.  
	Applicant asserts that the “modification of Varma may instead render the process and system unsuitable for its intended purpose”.  The Examiner is not modifying Varma.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762